Title: To Benjamin Franklin from Stephano, Baron de Bissy, 14 September 1777
From: Bissy, Stefano, baron de
To: Franklin, Benjamin


Monsieur et tres estimé Docteur
Versailles le 14. 7bre 1777
Il y a environ deux mois, que j’ay eu l’honneur de passer trois fois chez vous, sans avoir eu celuis de vous y trouver, et depuis ce tems je suis a la cour, pour solisiter Mr. le Comte De st. jermain de me rendre quelque justice sur me servises pasé et sur tout pour avoir fait fontion de general en chef, a la Revolution de gene, dont la france en a tiré tous les avantages, qui etoit de la plus grande consequence en ce tams la. Ce ministre m’a demandé un memoire sirconstantié de cette grande affaire, que je lui ay donné, et qu’il a fait examiner par Mr. le marquis de Rayne-Epinne qui m’a conu en ce tems la, et qui a randu un tres bon compte de mes actions. Mais comme ilsajit [il s’agit], de debourser quelque peu d’argant, les affaire trenent en longeur, et me privent du plezir de vous faire ma cour. Je vous suplie Monsieur, et tres Respectable Docteur, de me faire la grace de me donner de vos chere novelles, et celle de me marquer, si vous avez resu quelque Reponce de mon memoire a Mesieurs les insurgents, et si vous jugié a propos de leurs envoyer d’autres copies; car je prend le plus vif enteré [intérêt] a tout ce qui les regarde, dans leurs glorieuse enterprise. Et j’ose vous assurer qui si j’avois ete enploye dans cette affaire, que le governement Bertagnique auret eté obligé de quiter prise dés cette campagne, par les secour de mes novelles decouverte. Mais put-etre que la somme de dix milles guinées les a epouvanté, ou bien ils n’ont pas crus avoir besoins de nauveautes pour venquer. Dieu le veille c’est ce que je leur soité [souhaite] de tout mon coeur. Mais je vois avec chagren que les chose peuvent trener en longeur et dans ce cas, ils depanseront enfiniment plus, que la sur ditte somme, que vous auries enploye vous meme a l’achet des materieaux, et dont moyenent lesquels, je suis bien sur, mais tres sur, qu’ils auroit vencus leurs ennemis d’une maniere si complete, et si glorieuse, que ni eux, ni d’autres, n’auret jamais eu l’anvie de les attaquer une segonde foi; mais les noveautes ont de la penne a etre crües, et s’il etoit la leurs doute, je veut bien vous donner la satiphation, si vous le gugé [jugez] a propos, de faire l’experiences de ma novelle charge a canon, d’ou vous povez juger de l’inmence avantage, de cette invantion, qui est tel, qu’avec deux, ou trois, coups de canons au plus, nous metron bas touttes les voilles d’un vaiseaux de guerre, et par le meme effet, on a bien tot desidé d’une bataille par terre.
Si vous vous déterminé a cette experience il en coutera for peu, vous seré persuadé, et vous seré crus, et le congré n’aura nulle penne a m’accorder les articles que je demende par mon memoire. Dautemplus [D’autant plus] que je veut m’incorporer moi, et ma famille, avec eux, et que les senquante offisier que je demende avoir sous ma direction, que je veut qu’ils soyent, tous naturels du pays, et dalieur [d’ailleurs] je ne demende rien que je ne puisse bien obtenir en heurope, a la primiere guerre; car j’ay eté gneral venquer [vainqueur], et j’ay toujour conservé mon Etat Libre, pour povoir passer a quel servise qu’il me plera, et si j’avois volu assepter des grades au desous de Lieutenent general, j’en aurez dejas obtenu dans cette cour, et dans d’autres sur tout en Rusie ou j’ay eté demandé trois fois. J’ay l’honneur d’etre avec une parfaite consideration Monsieur et tres Respectable Docteur votre tres humble et tres obisent serviteur
Le Capne Stephano Baron de Bissy.
Logé chez Mr cache Lievres au soliel d’or petite place
 
Notation: Bissy Le Baron 14 7bre. 1777.
